SHUMAKER, Judge
(concurring specially).
I join in the result and the reasoning reflected in this opinion, and I write separately to make two additional pertinent points. First, to offer to eligible persons the remedy of record expungement but then to limit the reach of that expungement so that the record remains accessible to the public is to effectively deny that remedy. This contradiction surely violates the principle of fundamental fairness on which our laws are premised.
Secondly, one significant benefit of an expunged record is that the person who is the subject of that record is permitted to answer inquiries by saying he or she has no criminal record. If the person gives that answer and then a records check with the BCA shows otherwise, the person’s credibility is impugned or destroyed.
Thus, as the opinion discusses, for records generated because of and through the mechanisms of the judicial system the district court has inherent expungement authority no matter where else those records might be kept.